ACCEPTED
                                                                                                 05-15-00878-CV
                                                                                      FIFTH COURT OF APPEALS
                                                                                                 DALLAS, TEXAS
                                                                                            7/13/2016 4:28:36 PM
                                                                                                      LISA MATZ
                                                                                                          CLERK



                                         NO. 05-15-00878-CV

BRANCH BANKING AND TRUST COMPANY,                           §                FFILED
                                                                               IFTH DINISTRICT
                                                                      5th COURT OF APPEALS
     Appellant/Cross-Appellee,                              §             DALLAS, TEXAS
                                                            §         7/13/2016 4:28:36 PM
V.                                                          §               LISA MATZ
                                                            §                  Clerk
SWIG PARTNERS GP, LLC, WOO YOUNG CHUNG,                     §            COURT OF APPEALS
KUN YOUNG KIM, KAY KAIM, KYU YOUNG KIM,                     §
STEVEN LEE, HUN KYU LEE, EDWIN PAK, HYUK                    §
KEUN KWUN, SHI CHUI KUM, WOON CHUL CHUNG,                   §
NAM SUN PAEK, YOO SANG CHO, HWAN HURH, HAK                  §
SON AHN, HAROLD K. SHIN, HYO WON BANG,                      §
EDWARD KIM, DAE C. SHIN, SUN KYUM CHA A/K/A                 §
STEPHEN CHA, KWANG H. KIM, JANG Y. LEE, JIM                 §
HEE CHA, SUNG CHOOI LEE, JAMES LEE, JIN K.                  §
CHING, KWANG JAE LEE, MARY CHU DIERLAM,                     §
CHONG WON KIM                                               §
      Appellees,                                            §
                                                            §
SWIG PARTNERS, LP,                                          §
     Appellee/Cross-Appellant                               §            AT DALLAS, TEXAS

     AGREED MOTION REQUESTING CORRECTIONS TO REPORTER’S RECORD

        APPELLANT      AND   CROSS APPELLEE BRANCH BANKING      AND   TRUST COMPANY, the

successor-in-interest to Colonial Bank by asset acquisition from the F.D.I.C. as Receiver for

Colonial Bank f/k/a Colonial Bank, N.A. (“Appellant” or “BB&T”), together with CROSS

APPELLANT, SWIG PARTNERS, LP (“Cross Appellant” or “SWIG”) files this Motion Requesting

Corrections to Reporter’s Record, requesting the Court Reporter make corrections to the

Reporter’s Record on file in this proceeding.

        The Electronic Reporter’s Record was filed on June 15, 2016. The Reporter’s Record

consists of eleven separate volumes.

        Appellant and Cross Appellant request the following corrections be made to the

Reporter’s Record:



AGREED MOTION REQUESTING CORRECTIONS TO REPORTER’S RECORD                               PAGE 1
4135430v.1 3845/0026
                                             Cause No. 05-15-00878
                        Branch Banking and Trust Company v. Swig Partners, GP, LLC, et al.



        1.      The following exhibits included in Volumes 10 and 11 of the Reporter’s Record

were admitted at trial by Rule 11 Agreement but reference to the exhibits being admitted at trial

is not included in the Master Index to the Reporter’s Record: Plaintiff’s Exhibits P-37 (Plaintiff’s

Exhibit P-37 was admitted with the exception of the single page of the exhibit labeled BB&T

000062); P-38; P-39; P-40; P-41; P-42; P-43; P-46; P-47; P-48; P-49; P-50; P-51; P-53; P-72 and

Defendants’ Exhibits D-3; D-4; D-6, D-7 and D-16. (See Court’s Exhibit C-1); (RR Vol 3, P. 18,

L 21-24)(RR Vol 3, P. 64, L 16-25); (RR Vol 4, P. 150, L20-21).

        2.      Reporter’s Record Volume 10 and the Master Index to the Reporter’s Record

misidentify and mislabel Plaintiff’s Exhibit P-34b. The Master Index identifies Exhibit P-34b as

“Affidavit of Davit Hendricks.” (RR Vol 1, P. 13, L 2-4). Exhibit P-34b should instead be

identified as “Redacted Excerpt from Schedule 4.15B to Purchase and Assumption Agreement.”

In addition, the Reporter’s Record should index Exhibit P-34b to the single page document

bates-stamped as BB&T 001962.

        3.      Reporter’s Record Volume 10 includes an exhibit labeled as Exhibit “PX-10.”

Exhibit PX-10 is a copy of the Court’s Register of Actions. The Master Index to the Reporter’s

Record should be revised to include Exhibit PX-10 as an exhibit offered at trial. When PX-10

was offered the Court took judicial notice of the Court’s Register of Actions and dates of service.

(RR Vol 1, P. 96).

        4.      The document admitted as Plaintiff’s Exhibit P-106 (BB&T 002447-002449) is

not included in the Reporter’s Record.             As reflected in the Reporter’s Record, Plaintiff’s

Exhibit P-106 was admitted at trial. (RR Vol 1, P. 14, L 2) (RR Vol 6, P. 112, L 10). If a copy of

Exhibit P-106 is no longer available to the Reporter Appellant will provide a copy to Appellees

and the Trial Court for review, approval and entry into the Reporter’s Record.



AGREED MOTION REQUESTING CORRECTIONS TO THE RECORD                                              PAGE 2
4135430v.1 3845/0026
                                             Cause No. 05-15-00878
                        Branch Banking and Trust Company v. Swig Partners, GP, LLC, et al.



        5.      At trial Plaintiff made an offer of proof of Plaintiff’s Exhibits P-61 through P-71.

(RR Vol 6, PP. 147-158).          Plaintiff’s Exhibits P-61 through P-71 are not included in the

Reporter’s Record. The Reporter’s Record should be corrected to include Plaintiff’s Exhibits 61

through 71. Plaintiff’s Exhibits P-61 through P-71 are bates stamped as follows:

                P-61    BB&T 001994-001995              P-62      BB&T 001996-002001

                P-63    BB&T 002002-002011              P-64      BB&T 002012-002014

                P-65    BB&T 002015-002029              P-66      BB&T 002030-002044

                P-67    BB&T 002045-002207              P-68      BB&T 002208 – 002325

                P-69    BB&T 002326-002340              P-70      BB&T 002341-002371

                P-71    BB&T 002372-002378

                                                   PRAYER

        For these reasons, and in the interest of justice and fairness, Appellant and Cross

Appellant respectfully ask that the Reporter’s Record be corrected as described in this Motion,

that upon correcting the Reporter’s Record, the corrected Record be filed with this Court and for

such other and further relief as Appellant and Cross Appellant may be allowed.




AGREED MOTION REQUESTING CORRECTIONS TO THE RECORD                                            PAGE 3
4135430v.1 3845/0026
                                             Cause No. 05-15-00878
                        Branch Banking and Trust Company v. Swig Partners, GP, LLC, et al.



                                                             Respectfully submitted,


 /s/ James G. Rea            [2016-07-13]                  /s/ Jeffrey R. Sandberg     [2016-07-13]
 THOMAS M. WHELAN                                          JEFFREY R. SANDBERG
 Texas Bar Number 21263800                                 Texas Bar Number 00790051
 JAMES G. REA                                              PALMER & MANUEL
 Texas Bar Number 24051234                                 8350 North Central Expressway, Suite 1111
 MCGUIRE CRADDOCK STROTHER PC                              Dallas, Texas 75206
 2501 North Harwood, Suite 1800                            T: (214) 242-6454
 Dallas, Texas 75201                                       F: (214) 254-1960
 T: (214) 954-6800                                         jsandberg@pamlaw.com
 F: (214) 954-6850
 twhelan@mcslaw.com                                        ATTORNEY FOR CROSS APPELLANT
 jrea@mcslaw.com

 ATTORNEYS FOR APPELLANT



                               CERTIFICATE OF CONFERENCE

       Counsel certifies that on July 11, 2016, counsel attempted to confer by email with Jeff
Sandberg and Joyce Lindauer concerning the relief requested in this Motion. Mr. Sandberg
agreed to the relief requested in the Motion. Ms. Lindauer did not respond.

                                                             /s/ James G. Rea                [2016-07-13]
                                                             JAMES G. REA




AGREED MOTION REQUESTING CORRECTIONS TO THE RECORD                                                  PAGE 4
4135430v.1 3845/0026
                                             Cause No. 05-15-00878
                        Branch Banking and Trust Company v. Swig Partners, GP, LLC, et al.



                                   CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing has been
forwarded to the following counsel of record in accordance with the Texas Rules of Appellate
Procedure on July 13, 2016.

        Jeffrey R. Sandberg
        PALMER & MANUEL
        8350 North Central Expressway, Suite 1111
        Dallas, Texas 75206
        (Lead Counsel) Attorneys for:
        SWIG Partners GP, LLC; SWIG Partners LP;
        Steven Lee; Yoo Sang Cho; Hyo Won Bang; Sun
        Kyum Cha; Jang Y. Lee; Jin K. Chung; Yong
        Kyu Kim; James Lee; Chong Won Kim; Hwan
        Hurh; Woon Chul Chung; Kwun Kyuk Keun;
        Woo Young Chung; Hak Son Ahn; Edward Kim;
        Hwang H. Kim; Edwin Pak; and Hun Kyu Lee

        Joyce Lindauer
        12720 Hillcrest Road, Suite 625
        Dallas, Texas 75230
        Attorneys for: Jim Hee Cha, Mary Chu
        Dierlam, Kun Young Kim, Kyu Young Kim, Shi
        Chui Kim, Kwun Hyuk Keun, Kwang Jae Lee,
        Sung Chooi Lee, and Nam Sun Paek

                                                     /s/ James G. Rea                        [2016-07-13]
                                                     JAMES G. REA




AGREED MOTION REQUESTING CORRECTIONS TO THE RECORD                                                  PAGE 5
4135430v.1 3845/0026